Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 11/23/2020. 
Claims 1-20 are pending in this Office Action. Claims 1, 10 and 19 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 12 of U.S. Patent No. 11,283,888. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows: For example, the current application and the copending applications both are claiming “access an electronic activity transmitted or received via an electronic account associated with a data source provider; generate by parsing the electronic activity, a plurality of activity field-value pairs from an electronic activity of the plurality of electronic activities, each activity field-value pair including an activity value associated with an activity field; maintain in one or more data structures stored in a memory coupled to the one or more processors, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field, each node value associated with a confidence score; identify a first state of a first node profile of the plurality of node profiles, the first state corresponding to a first node field-value pair of the one or more node field-value pairs of the first node profile; update the first node profile using the electronic activity; identify a second state of the first node profile subsequent to updating the first node profile using the electronic activity; detect a state change of the first node profile based on the first state and the second state, the state change including at least one of a tag assigned to the first node profile or an update regarding one or more node values associated with a first node field of the first node field-value pair; determine that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile; and store responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition”.  Therefore, they are common features and should not be patentable from one to another.

Instant application 17/102,397
16/708,247
Patent No. 11,283,888
Claim 1
A method, comprising: accessing, by one or more processors, an electronic activity transmitted or received via an electronic account associated with a data source provider; generating, by the one or more processors, by parsing the electronic activity, a plurality of activity field-value pairs from an electronic activity of the plurality of electronic activities, each activity field-value pair including an activity value associated with an activity field; maintaining, by the one or more processors, in one or more data structures stored in a memory coupled to the one or more processors, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field, each node value associated with a confidence score; identifying, by the one or more processors, a first state of a first node profile of the plurality of node profiles, the first state corresponding to a first node field-value pair of the one or more node field-value pairs of the first node profile; updating, by the one or more processors, the first node profile using the electronic activity; identifying, by the one or more processors, a second state of the first node profile subsequent to updating the first node profile using the electronic activity; detecting, by the one or more processors, a state change of the first node profile based on the first state and the second state, the state change including at least one of a tag assigned to the first node profile or an update regarding one or more node values associated with a first node field of the first node field-value pair; determining, by the one or more processors, that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile; and storing, by the one or more processors, responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition.
Claim 1
A method comprising: maintaining, by a data processing system including one or more processors, a plurality of node profiles corresponding to a plurality of unique entities, each node profile including a plurality of fields, each field of the plurality of fields including one or more values; accessing, by the data processing system, data of a plurality of electronic activities transmitted or received via electronic accounts associated with a plurality of data source providers, the data processing system configured to update the plurality of node profiles using the plurality of electronic activities; accessing, by the data processing system, data from a plurality of customer relationship management (CRM) record objects of a plurality of CRM systems, each CRM record object including a plurality of CRM object field-value pairs, each CRM object field-value par including a CRM object field and a corresponding CRM object value; maintaining, by the data processing system, in one or more data structures of the data processing system, for each CRM record object, a corresponding data object that includes a plurality of data object field-value pairs, at least one data object field-value pair including a data object field that corresponds to at least one CRM object field and at least one corresponding data object value; generating, by the data processing system, from data of an electronic activity, a plurality of activity field-value pairs including a first activity field-value pair identifying a sender of the electronic activity and a second activity field-value pair identifying a recipient of the electronic activity; matching, by the data processing system, the electronic activity to at least one data object of the plurality of data objects by comparing a first activity value of the first activity field-value pair to a first data value of a first data object field-value pair corresponding to the first activity field-value pair in accordance with a first rule specifying a first field type and comparing a second activity value of the second activity field-value pair to a second data value of a second data object field-value pair corresponding to the second activity field-value pair in accordance with a second rule specifying a second field type; storing, by the data processing system, responsive to matching the electronic activity to the at least one data object, in the one or more data structures, a first association between the electronic activity and the at least one data object; and transmitting, by the data processing system, to a server of at least one of the plurality of CRM systems, an instruction to store a second association between the electronic activity and a CRM record object to which the at least one data object corresponds.
Claim 10
A system, the system comprising: one or more hardware processors configured by machine-readable instructions to: access an electronic activity transmitted or received via an electronic account associated with a data source provider; generate by parsing the electronic activity, a plurality of activity field-value pairs from an electronic activity of the plurality of electronic activities, each activity field-value pair including an activity value associated with an activity field; maintain in one or more data structures stored in a memory coupled to the one or more processors, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field, each node value associated with a confidence score; identify a first state of a first node profile of the plurality of node profiles, the first state corresponding to a first node field-value pair of the one or more node field-value pairs of the first node profile; update the first node profile using the electronic activity; identify a second state of the first node profile subsequent to updating the first node profile using the electronic activity; detect a state change of the first node profile based on the first state and the second state, the state change including at least one of a tag assigned to the first node profile or an update regarding one or more node values associated with a first node field of the first node field-value pair; determine that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile; and store responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition.
Claim 7
A system comprising: one or more hardware processors configured by machine-readable instructions to: maintain a plurality of node profiles corresponding to a plurality of unique entities, each node profile including a plurality of fields, each field of the plurality of fields including one or more values; access data of a plurality of electronic activities transmitted or received via electronic accounts associated with a plurality of data source providers, the one or more hardware processors configured to update the plurality of node profiles using the plurality of electronic activities; access data from a plurality of customer relationship management (CRM) record objects of a plurality of CRM systems, each CRM record object including a plurality of CRM object field-value pairs, each CRM object field-value par including a CRM object field and a corresponding CRM object value; maintain, in one or more data structures controlled by the one or more processors, for each CRM record object, a corresponding data object that includes a plurality of data object field-value pairs, at least one data object field-value pair including a data object field that corresponds to at least one CRM object field and at least one corresponding data object value; match the electronic activity to at least one data object of the plurality of data objects by comparing a first activity value of the first activity field-value pair to a first data value of a first data object field-value pair corresponding to the first activity field-value pair in accordance with a first rule specifying a first field type and comparing a second activity value of the second activity field-value pair to a second data value of a second data object field-value pair corresponding to the second activity field-value pair in accordance with a second rule specifying a second field type; store, responsive to matching the electronic activity to the at least one data object, in the one or more data structures, a first association between the electronic activity and the at least one data object; and transmit, to a server of at least one of the plurality of CRM systems, an instruction to store a second association between the electronic activity and a CRM record object to which the at least one data object corresponds.
Claim 19
A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method, the method comprising: accessing an electronic activity transmitted or received via an electronic account associated with a data source provider; generating by parsing the electronic activity, a plurality of activity field-value pairs from an electronic activity of the plurality of electronic activities, each activity field-value pair including an activity value associated with an activity field; maintaining in one or more data structures stored in a memory coupled to the one or more processors, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field, each node value associated with a confidence score; identifying a first state of a first node profile of the plurality of node profiles, the first state corresponding to a first node field-value pair of the one or more node field-value pairs of the first node profile; updating the first node profile using the electronic activity; identifying a second state of the first node profile subsequent to updating the first node profile using the electronic activity; detecting a state change of the first node profile based on the first state and the second state, the state change including at least one of a tag assigned to the first node profile or an update regarding one or more node values associated with a first node field of the first node field-value pair; determining that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile; and storing responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition.
Claim 12
A non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method comprising: maintaining a plurality of node profiles corresponding to a plurality of unique entities, each node profile including a plurality of fields, each field of the plurality of fields including one or more values; accessing data of a plurality of electronic activities transmitted or received via electronic accounts associated with a plurality of data source providers, the one or more processors configured to update the plurality of node profiles using the plurality of electronic activities; accessing data from a plurality of customer relationship management (CRM) record objects of a plurality of CRM systems, each CRM record object including a plurality of CRM object field-value pairs, each CRM object field-value par including a CRM object field and a corresponding CRM object value; maintaining, in one or more data structures controlled by the one or more processors, for each CRM record object, a corresponding data object that includes a plurality of data object field-value pairs, at least one data object field-value pair including a data object field that corresponds to at least one CRM object field and at least one corresponding data object value; generating, from data of an electronic activity, a plurality of activity field-value pairs including a first activity field-value pair identifying a sender of the electronic activity and a second activity field-value pair identifying a recipient of the electronic activity; match the electronic activity to at least one data object of the plurality of data objects by comparing a first activity value of the first activity field-value pair to a first data value of a first data object field-value pair corresponding to the first activity field-value pair in accordance with a first rule specifying a first field type and comparing a second activity value of the second activity field-value pair to a second data value of a second data object field-value pair corresponding to the second activity field-value pair in accordance with a second rule specifying a second field type; store, responsive to matching the electronic activity to the at least one data object, in the one or more data structures, a first association between the electronic activity and the at least one data object; and transmit, to a server of at least one of the plurality of CRM systems, an instruction to store a second association between the electronic activity and a CRM record object to which the at least one data object corresponds.





	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2020/0304448 A1), hereinafter “Zhang” in view of  Rosen (US Pub. No. 2006/0161599 A1), hereinafter “Rosen” .
	Regarding claim 1, Zhang teaches a method, comprising: 
	accessing, by one or more processors, an electronic activity transmitted or received via an electronic account associated with a data source provider (Zhang, See Fig. 4 step 302, receive email); 
	generating, by the one or more processors, by parsing the electronic activity, a plurality of activity field-value pairs from an electronic activity of the plurality of electronic activities, each activity field-value pair including an activity value associated with an activity field (Zhang, See [0013], FIG. 1 depicts an example of an electronic mail message 10 which includes a tool bar section 12 and context sections 14, 16. The electronic mail message 10 includes e-mails, test messages (SMS), and other electronic documents which include references to the sender and the receiver. The tool bar section 12 lets the user know that several features or functions are available for operation. The first context section or a header 14 includes information such as sender profile 18, recipient profile 22, stamped date 20, and subject information 24. Optionally, an attachment information may be included in this section 14 or elsewhere in the email 10. Other information such as a thumbnail icon, an avatar, and the like may be included in the context section 14 or elsewhere in the email 10. In one embodiment, more than one recipient profile can be included in the email 10. In alternate embodiment, one or more recipients profile previously omitted or not depicted in the email may be later included in the exchanged email. In yet another embodiment, one or more recipients profile previously listed in the email may be removed or modified before the email is forwarded to another or different recipient. Similarly, the sender profile 18 in the later sent email may be different from the sender profile in the original email where the sender profile is removed or replaced. The subject information 24 in the first context section 14 can contain the same information in the later sent email as in the original sent email or different information in the later sent email compared with the previous/original sent email modified by one of the sender or the recipient. The subject information 24 can also appear elsewhere in the email 10 such as in the second context section 16 and not necessary is included or attached in the context section 14.); 
	maintaining, by the one or more processors, in one or more data structures stored in a memory coupled to the one or more processors, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field, each node value associated with a confidence score (Zhang, See [0013], FIG. 1 depicts an example of an electronic mail message 10 which includes a tool bar section 12 and context sections 14, 16. The electronic mail message 10 includes e-mails, test messages (SMS), and other electronic documents which include references to the sender and the receiver. The tool bar section 12 lets the user know that several features or functions are available for operation. The first context section or a header 14 includes information such as sender profile 18, recipient profile 22, stamped date 20, and subject information 24. Optionally, an attachment information may be included in this section 14 or elsewhere in the email 10. Other information such as a thumbnail icon, an avatar, and the like may be included in the context section 14 or elsewhere in the email 10. In one embodiment, more than one recipient profile can be included in the email 10. In alternate embodiment, one or more recipients profile previously omitted or not depicted in the email may be later included in the exchanged email. In yet another embodiment, one or more recipients profile previously listed in the email may be removed or modified before the email is forwarded to another or different recipient. Similarly, the sender profile 18 in the later sent email may be different from the sender profile in the original email where the sender profile is removed or replaced. The subject information 24 in the first context section 14 can contain the same information in the later sent email as in the original sent email or different information in the later sent email compared with the previous/original sent email modified by one of the sender or the recipient. The subject information 24 can also appear elsewhere in the email 10 such as in the second context section 16 and not necessary is included or attached in the context section 14.); 
	identifying, by the one or more processors, a first state of a first node profile of the plurality of node profiles, the first state corresponding to a first node field-value pair of the one or more node field-value pairs of the first node profile (Zhang, See [0022], FIG. 4 is a block diagram of a manager system module 300 according to an exemplary embodiment of the disclosure. One or more emails 302 can be retrieved from, for example, a mail server 104 over a network 102 as depicted in FIG. 2. In one embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by the mail server 104. In another embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by a subsystem outside the mail server 104); 
	updating, by the one or more processors, the first node profile using the electronic activity (Zhang, See[0003] and [0026] and Figure 4); 
	identifying, by the one or more processors, a second state of the first node profile subsequent to updating the first node profile using the electronic activity (Zhang, See [0022], FIG. 4 is a block diagram of a manager system module 300 according to an exemplary embodiment of the disclosure. One or more emails 302 can be retrieved from, for example, a mail server 104 over a network 102 as depicted in FIG. 2. In one embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by the mail server 104. In another embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by a subsystem outside the mail server 104); 
	detecting, by the one or more processors, a state change of the first node profile based on the first state and the second state, the state change including at least one of a tag assigned to the first node profile or an update regarding one or more node values associated with a first node field of the first node field-value pair (Zhang, See [0026], Each detections 304, 306, 308 include at least one feature extractor. The feature extractor includes N-grams, Part-of-Speech (POS) Tags, Length features, Content features, and the like, suitable for detecting at least one of the topic information, object information, or content information in at least one electronic mail message, identifying the role of the sender and receiver, detecting the relationship between the at least one of the topic information, object information, content information, or roles of the sender and receiver, and predicting level of importance of the electronic mail message) and does not explicitly disclose determining, by the one or more processors, that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile; and storing, by the one or more processors, responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition. 	However, Rosen teaches determining, by the one or more processors, that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile (Rosen, See [0045], Clearly, the robust and rich set of data that may be tracked and collected to generate user profiles raises privacy concerns. In order to manage the use of the data in the user profiles, a settings table 416 is provided. Each entry in the table may specify a number of settings and parameters to apply to data entries or to the collection of data. An entry in the table 416 may be associated with one or more data entries in data table 402. For instance, user settings 418 may be entered by a user through a mobile device or personal computer. The user may specify an availability 420 setting to indicate whether types or classes of data should be collected or made available for matching purposes. For instance, a user may specify that location data may be collected and used based on specific types of events (nightclubs, sporting events, concerts, etc.), but that other locations should not be tracked or used, such as adult nightclubs. A user may also specify that location data may be made available for matching with another user only if certain conditions are met (for example, using location-based data to alert you when you are within 100 feet of another member of your local Rotary Club, and 10 feet from a member of a different Rotary Club chapter). Similarly, rules may be established for providing a photo, email address, or phone number to another user, for example requiring that there be a mutual exchange of photos. The user may also specify certain times or days or other conditions that limit matching and notifications (e.g., permit matching only on Friday and Saturday nights). A user may also specify that a level of aggregation 422 must be used for matching based on a particular data entry); and 
	storing, by the one or more processors, responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition (Rosen, See [0047], In an example embodiment, the user may also specify one or more target profiles, (e.g., single women in their 20s with certain other characteristics), for determining whether there are matching users with a particular profile. In particular, a target profile may be used to identify other users who have matching characteristics and are within a certain distance of the user or another specified location. FIG. 5 is a logical diagram of a target profile 500 according to an example embodiment of the present invention. While FIG. 5 illustrates a data structure and the types of fields for an example target profile, it is understood that other databases, data structure and formats may be used to store and associate the desired data in the target profile. A mobile device 100 and/or network server 302 may store one or more target profiles 500 for purposes of matching. Target user profiles may also be imported from other systems, such as online dating services.). 	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Zhang and Rosen because Rosen provides systems and methods for profile matching and promotion. Location-related data and other profile characteristics are used for promotion and for matching of businesses, venues and other entities with user specified criteria (Rosen, See ABSTRACT) can be utilized by Zhang to detect the changing of the event and update the profile accordingly.
	Regarding claim 2, Zhang in view of Rosen further teaches the method of claim 1, further comprising: selecting, by the one or more processors, the first node profile to update using the electronic activity based on a match score of the first node profile indicating a likelihood that the electronic activity is transmitted or received by the electronic account corresponding to the first node profile or a server corresponding to the electronic account (Zhang, See [0022] and [0027]). 
	Regarding claim 3, Zhang in view of Rosen further teaches the method of claim 1, wherein updating the first node profile includes updating a second field-value pair corresponding to the first field using the electronic activity, the method further comprising: identifying, by the one or more processors, a first field-value pair corresponding to the first field having a first highest confidence score in the first state; identifying, by the one or more processors, that a confidence score of the second field-value pair is greater than a corresponding confidence score of the first field-value pair in the second state; and wherein determining that the state change satisfies the event condition comprises determining that the confidence score of the second field-value pair is greater than the corresponding confidence score of the first field-value pair in the second state (Zhang, See [0022] and [0027]).
	Regarding claim 4, Zhang in view of Rosen further teaches the method of claim 1, further comprising: receiving, by the one or more processors, a second electronic activity; identifying, by the one or more processors, the first node profile and at least one candidate node profile of the plurality of node profiles to which to link the second electronic activity; and selecting, by the one or more processors, the first node profile to which to link the second electronic activity responsive to detecting the state change to include the tag assigned to the first node profile (Zhang, See [0022] and Figure 4). 
	Regarding claim 5, Zhang in view of Rosen further teaches the method of claim 1, further comprising: updating, by the one or more processors, responsive to the state change satisfying the event condition, a hierarchy data structure that includes the first node profile (Rosen, See [0045]). 
	Regarding claim 6, Zhang in view of Rosen further teaches the method of claim 1, wherein the tag is indicative of the electronic activity being a bounce-back electronic activity (Rosen, See [0035] and [0039]). 
	Regarding claim 7, f Zhang in view of Rosen further teaches the method of claim 1, further comprising: determining, by the one or more processors, from the electronic activity, at least one of a time or date at which the first electronic activity was transmitted or received; and wherein storing, by the one or more processors, the association between the first node profile and an event type corresponding to the event condition comprises storing the association between the first node profile and the event type corresponding to the event condition and the at least one of the time or the date (Rosen, See [0045]). 
	Regarding claim 8, Zhang in view of Rosen further teaches the method of claim 1, wherein determining that the state change satisfies the event condition comprises determining that the first node field is at least one of a job title field, a company field, or a last name field, and the update indicates that the one or more node values include a new value associated with the first field in the second state and not in the first state (Rosen, See [0045]). 
	Regarding claim 9, Zhang in view of Rosen further teaches the method of claim 1, wherein determining that the state change satisfies the event condition comprises determining that the first node field includes at least two of a city field, a state field, or a phone number field, and the update indicates the one or more node values to include a new value associated with the first field in the second state and not in the first state (Rosen, See [0045]). 
	Regarding claim 10, Zhang teaches a system, the system comprising: 
	one or more hardware processors configured by machine-readable instructions (Zhang , See [0017]-[0018]) to: 	
	access an electronic activity transmitted or received via an electronic account associated with a data source provider (Zhang, See Fig. 4 step 302, receive email); 
	generate by parsing the electronic activity, a plurality of activity field-value pairs from an electronic activity of the plurality of electronic activities, each activity field-value pair including an activity value associated with an activity field (Zhang, See [0013], FIG. 1 depicts an example of an electronic mail message 10 which includes a tool bar section 12 and context sections 14, 16. The electronic mail message 10 includes e-mails, test messages (SMS), and other electronic documents which include references to the sender and the receiver. The tool bar section 12 lets the user know that several features or functions are available for operation. The first context section or a header 14 includes information such as sender profile 18, recipient profile 22, stamped date 20, and subject information 24. Optionally, an attachment information may be included in this section 14 or elsewhere in the email 10. Other information such as a thumbnail icon, an avatar, and the like may be included in the context section 14 or elsewhere in the email 10. In one embodiment, more than one recipient profile can be included in the email 10. In alternate embodiment, one or more recipients profile previously omitted or not depicted in the email may be later included in the exchanged email. In yet another embodiment, one or more recipients profile previously listed in the email may be removed or modified before the email is forwarded to another or different recipient. Similarly, the sender profile 18 in the later sent email may be different from the sender profile in the original email where the sender profile is removed or replaced. The subject information 24 in the first context section 14 can contain the same information in the later sent email as in the original sent email or different information in the later sent email compared with the previous/original sent email modified by one of the sender or the recipient. The subject information 24 can also appear elsewhere in the email 10 such as in the second context section 16 and not necessary is included or attached in the context section 14.); 
	maintain in one or more data structures stored in a memory coupled to the one or more processors, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field, each node value associated with a confidence score (Zhang, See [0013], FIG. 1 depicts an example of an electronic mail message 10 which includes a tool bar section 12 and context sections 14, 16. The electronic mail message 10 includes e-mails, test messages (SMS), and other electronic documents which include references to the sender and the receiver. The tool bar section 12 lets the user know that several features or functions are available for operation. The first context section or a header 14 includes information such as sender profile 18, recipient profile 22, stamped date 20, and subject information 24. Optionally, an attachment information may be included in this section 14 or elsewhere in the email 10. Other information such as a thumbnail icon, an avatar, and the like may be included in the context section 14 or elsewhere in the email 10. In one embodiment, more than one recipient profile can be included in the email 10. In alternate embodiment, one or more recipients profile previously omitted or not depicted in the email may be later included in the exchanged email. In yet another embodiment, one or more recipients profile previously listed in the email may be removed or modified before the email is forwarded to another or different recipient. Similarly, the sender profile 18 in the later sent email may be different from the sender profile in the original email where the sender profile is removed or replaced. The subject information 24 in the first context section 14 can contain the same information in the later sent email as in the original sent email or different information in the later sent email compared with the previous/original sent email modified by one of the sender or the recipient. The subject information 24 can also appear elsewhere in the email 10 such as in the second context section 16 and not necessary is included or attached in the context section 14.); 
	identify a first state of a first node profile of the plurality of node profiles, the first state corresponding to a first node field-value pair of the one or more node field-value pairs of the first node profile (Zhang, See [0022], FIG. 4 is a block diagram of a manager system module 300 according to an exemplary embodiment of the disclosure. One or more emails 302 can be retrieved from, for example, a mail server 104 over a network 102 as depicted in FIG. 2. In one embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by the mail server 104. In another embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by a subsystem outside the mail server 104); 
	update the first node profile using the electronic activity (Zhang, See[0003] and [0026] and Figure 4); 
	identify a second state of the first node profile subsequent to updating the first node profile using the electronic activity (Zhang, See [0022], FIG. 4 is a block diagram of a manager system module 300 according to an exemplary embodiment of the disclosure. One or more emails 302 can be retrieved from, for example, a mail server 104 over a network 102 as depicted in FIG. 2. In one embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by the mail server 104. In another embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by a subsystem outside the mail server 104); 
	detect a state change of the first node profile based on the first state and the second state, the state change including at least one of a tag assigned to the first node profile or an update regarding one or more node values associated with a first node field of the first node field-value pair (Zhang, See [0026], Each detections 304, 306, 308 include at least one feature extractor. The feature extractor includes N-grams, Part-of-Speech (POS) Tags, Length features, Content features, and the like, suitable for detecting at least one of the topic information, object information, or content information in at least one electronic mail message, identifying the role of the sender and receiver, detecting the relationship between the at least one of the topic information, object information, content information, or roles of the sender and receiver, and predicting level of importance of the electronic mail message) and does not explicitly disclose determine that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile; and  store responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition.
	However, Rosen teaches determine that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile (Rosen, See [0045], Clearly, the robust and rich set of data that may be tracked and collected to generate user profiles raises privacy concerns. In order to manage the use of the data in the user profiles, a settings table 416 is provided. Each entry in the table may specify a number of settings and parameters to apply to data entries or to the collection of data. An entry in the table 416 may be associated with one or more data entries in data table 402. For instance, user settings 418 may be entered by a user through a mobile device or personal computer. The user may specify an availability 420 setting to indicate whether types or classes of data should be collected or made available for matching purposes. For instance, a user may specify that location data may be collected and used based on specific types of events (nightclubs, sporting events, concerts, etc.), but that other locations should not be tracked or used, such as adult nightclubs. A user may also specify that location data may be made available for matching with another user only if certain conditions are met (for example, using location-based data to alert you when you are within 100 feet of another member of your local Rotary Club, and 10 feet from a member of a different Rotary Club chapter). Similarly, rules may be established for providing a photo, email address, or phone number to another user, for example requiring that there be a mutual exchange of photos. The user may also specify certain times or days or other conditions that limit matching and notifications (e.g., permit matching only on Friday and Saturday nights). A user may also specify that a level of aggregation 422 must be used for matching based on a particular data entry); and 
	store responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition (Rosen, See [0047], In an example embodiment, the user may also specify one or more target profiles, (e.g., single women in their 20s with certain other characteristics), for determining whether there are matching users with a particular profile. In particular, a target profile may be used to identify other users who have matching characteristics and are within a certain distance of the user or another specified location. FIG. 5 is a logical diagram of a target profile 500 according to an example embodiment of the present invention. While FIG. 5 illustrates a data structure and the types of fields for an example target profile, it is understood that other databases, data structure and formats may be used to store and associate the desired data in the target profile. A mobile device 100 and/or network server 302 may store one or more target profiles 500 for purposes of matching. Target user profiles may also be imported from other systems, such as online dating services.). 	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Zhang and Rosen because Rosen provides systems and methods for profile matching and promotion. Location-related data and other profile characteristics are used for promotion and for matching of businesses, venues and other entities with user specified criteria (Rosen, See ABSTRACT) can be utilized by Zhang to detect the changing of the event and update the profile accordingly.

Regarding claims 11-18, the instant claims are system claims which correspond to the method claims 2-9 above, therefore they are rejected for the same reason as set forth above.

	Regarding claim 19, Zhang teaches a  non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method (Zhang , See [0017]-[0018]), the method comprising: 
	accessing an electronic activity transmitted or received via an electronic account associated with a data source provider (Zhang, See Fig. 4 step 302, receive email); 
	generating by parsing the electronic activity, a plurality of activity field-value pairs from an electronic activity of the plurality of electronic activities, each activity field-value pair including an activity value associated with an activity field (Zhang, See [0013], FIG. 1 depicts an example of an electronic mail message 10 which includes a tool bar section 12 and context sections 14, 16. The electronic mail message 10 includes e-mails, test messages (SMS), and other electronic documents which include references to the sender and the receiver. The tool bar section 12 lets the user know that several features or functions are available for operation. The first context section or a header 14 includes information such as sender profile 18, recipient profile 22, stamped date 20, and subject information 24. Optionally, an attachment information may be included in this section 14 or elsewhere in the email 10. Other information such as a thumbnail icon, an avatar, and the like may be included in the context section 14 or elsewhere in the email 10. In one embodiment, more than one recipient profile can be included in the email 10. In alternate embodiment, one or more recipients profile previously omitted or not depicted in the email may be later included in the exchanged email. In yet another embodiment, one or more recipients profile previously listed in the email may be removed or modified before the email is forwarded to another or different recipient. Similarly, the sender profile 18 in the later sent email may be different from the sender profile in the original email where the sender profile is removed or replaced. The subject information 24 in the first context section 14 can contain the same information in the later sent email as in the original sent email or different information in the later sent email compared with the previous/original sent email modified by one of the sender or the recipient. The subject information 24 can also appear elsewhere in the email 10 such as in the second context section 16 and not necessary is included or attached in the context section 14.); 
	maintaining in one or more data structures stored in a memory coupled to the one or more processors, a plurality of node profiles, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair including a node value associated with a node field, each node value associated with a confidence score (Zhang, See [0013], FIG. 1 depicts an example of an electronic mail message 10 which includes a tool bar section 12 and context sections 14, 16. The electronic mail message 10 includes e-mails, test messages (SMS), and other electronic documents which include references to the sender and the receiver. The tool bar section 12 lets the user know that several features or functions are available for operation. The first context section or a header 14 includes information such as sender profile 18, recipient profile 22, stamped date 20, and subject information 24. Optionally, an attachment information may be included in this section 14 or elsewhere in the email 10. Other information such as a thumbnail icon, an avatar, and the like may be included in the context section 14 or elsewhere in the email 10. In one embodiment, more than one recipient profile can be included in the email 10. In alternate embodiment, one or more recipients profile previously omitted or not depicted in the email may be later included in the exchanged email. In yet another embodiment, one or more recipients profile previously listed in the email may be removed or modified before the email is forwarded to another or different recipient. Similarly, the sender profile 18 in the later sent email may be different from the sender profile in the original email where the sender profile is removed or replaced. The subject information 24 in the first context section 14 can contain the same information in the later sent email as in the original sent email or different information in the later sent email compared with the previous/original sent email modified by one of the sender or the recipient. The subject information 24 can also appear elsewhere in the email 10 such as in the second context section 16 and not necessary is included or attached in the context section 14.); 	
	identifying a first state of a first node profile of the plurality of node profiles, the first state corresponding to a first node field-value pair of the one or more node field-value pairs of the first node profile (Zhang, See [0022], FIG. 4 is a block diagram of a manager system module 300 according to an exemplary embodiment of the disclosure. One or more emails 302 can be retrieved from, for example, a mail server 104 over a network 102 as depicted in FIG. 2. In one embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by the mail server 104. In another embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by a subsystem outside the mail server 104); 
	updating the first node profile using the electronic activity (Zhang, See[0003] and [0026] and Figure 4); 
	identifying a second state of the first node profile subsequent to updating the first node profile using the electronic activity (Zhang, See [0022], FIG. 4 is a block diagram of a manager system module 300 according to an exemplary embodiment of the disclosure. One or more emails 302 can be retrieved from, for example, a mail server 104 over a network 102 as depicted in FIG. 2. In one embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by the mail server 104. In another embodiment, one or more of instructions such as detecting at least one of the object information and content information in an electronic mail message, detecting the relationship between at least one of the object information and content information, and predicting level of importance of the electronic mail message may be performed by a subsystem outside the mail server 104); 
	detecting a state change of the first node profile based on the first state and the second state, the state change including at least one of a tag assigned to the first node profile or an update regarding one or more node values associated with a first node field of the first node field-value pair (Zhang, See [0026], Each detections 304, 306, 308 include at least one feature extractor. The feature extractor includes N-grams, Part-of-Speech (POS) Tags, Length features, Content features, and the like, suitable for detecting at least one of the topic information, object information, or content information in at least one electronic mail message, identifying the role of the sender and receiver, detecting the relationship between the at least one of the topic information, object information, content information, or roles of the sender and receiver, and predicting level of importance of the electronic mail message) and does not explicitly disclose determining that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile; and storing responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition.
	However, Rosen teaches determining that the state change satisfies an event condition, the event condition corresponding to one or more predetermined node fields of the one or more node field-value pairs of the first node profile (Rosen, See [0045], Clearly, the robust and rich set of data that may be tracked and collected to generate user profiles raises privacy concerns. In order to manage the use of the data in the user profiles, a settings table 416 is provided. Each entry in the table may specify a number of settings and parameters to apply to data entries or to the collection of data. An entry in the table 416 may be associated with one or more data entries in data table 402. For instance, user settings 418 may be entered by a user through a mobile device or personal computer. The user may specify an availability 420 setting to indicate whether types or classes of data should be collected or made available for matching purposes. For instance, a user may specify that location data may be collected and used based on specific types of events (nightclubs, sporting events, concerts, etc.), but that other locations should not be tracked or used, such as adult nightclubs. A user may also specify that location data may be made available for matching with another user only if certain conditions are met (for example, using location-based data to alert you when you are within 100 feet of another member of your local Rotary Club, and 10 feet from a member of a different Rotary Club chapter). Similarly, rules may be established for providing a photo, email address, or phone number to another user, for example requiring that there be a mutual exchange of photos. The user may also specify certain times or days or other conditions that limit matching and notifications (e.g., permit matching only on Friday and Saturday nights). A user may also specify that a level of aggregation 422 must be used for matching based on a particular data entry); and 
	storing responsive to the state change satisfying the event condition, an association between the first node profile and an event type corresponding to the event condition (Rosen, See [0047], In an example embodiment, the user may also specify one or more target profiles, (e.g., single women in their 20s with certain other characteristics), for determining whether there are matching users with a particular profile. In particular, a target profile may be used to identify other users who have matching characteristics and are within a certain distance of the user or another specified location. FIG. 5 is a logical diagram of a target profile 500 according to an example embodiment of the present invention. While FIG. 5 illustrates a data structure and the types of fields for an example target profile, it is understood that other databases, data structure and formats may be used to store and associate the desired data in the target profile. A mobile device 100 and/or network server 302 may store one or more target profiles 500 for purposes of matching. Target user profiles may also be imported from other systems, such as online dating services.). 	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Zhang and Rosen because Rosen provides systems and methods for profile matching and promotion. Location-related data and other profile characteristics are used for promotion and for matching of businesses, venues and other entities with user specified criteria (Rosen, See ABSTRACT) can be utilized by Zhang to detect the changing of the event and update the profile accordingly.

Regarding claims 20, the instant claim is program claim which corresponds to the method claim 2 above, therefore it is rejected for the same reason as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168